          Case 2:20-cv-00023-SPL Document 19 Filed 01/21/21 Page 1 of 7



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Jason Michael Lorber,                             No. CV-20-00023-PHX-SPL
10                   Plaintiff,                         ORDER
11    v.
12    Commissioner of Social Security
      Administration,
13
                     Defendant.
14
15
16            At issue is the denial of Plaintiff Jason Lorber’s Application for Disability
17   Insurance benefits by the Social Security Administration (SSA) under the Social Security
18   Act (“the Act”). Plaintiff filed a Complaint (Doc. 1) with this Court seeking judicial review
19   of that denial, and the Court now addresses Plaintiff’s Opening Brief (Doc. 16, “Pl. Br.”),
20   Defendant SSA Commissioner’s Answering Brief (Doc. 17, “Def. Br.”), and Plaintiff’s
21   Reply (Doc. 18, “Reply”). The Court has reviewed the briefs and Administrative Record
22   (Doc. 15, “R.”), and now affirms the Administrative Law Judge’s (“ALJ”) decision (R. at
23   62–74).
24   I.       BACKGROUND
25            Plaintiff filed his Application for Disability Insurance benefits on May 3, 2016,
26   alleging disability beginning January 21, 2016. (Id. at 66.) Plaintiff’s claim was denied
27   initially on August 18, 2016, and upon reconsideration on November 28, 2016. (Id.) On
28   October 15, 2018, Plaintiff appeared before the ALJ for a hearing on his claim, and on
       Case 2:20-cv-00023-SPL Document 19 Filed 01/21/21 Page 2 of 7



 1   November 9, 2018, the ALJ denied Plaintiff’s claim. (Id. at 62–74.) The Appeals Council
 2   denied Plaintiff’s Request for Review of the ALJ’s decision on November 21, 2019. (Id. at
 3   1–6.)
 4           The Court has reviewed the medical evidence and will discuss the pertinent
 5   evidence in addressing the issues raised by the parties. Upon considering the medical
 6   evidence and opinions, the ALJ evaluated Plaintiff’s disability based on the following
 7   severe impairments: diabetes mellitus; obesity; diabetic neuropathy; and mild bilateral
 8   carpal tunnel syndrome. (Id. at 68.)
 9           Ultimately, the ALJ evaluated the medical evidence and testimony and concluded
10   that Plaintiff was not disabled from the alleged disability onset-date through the date of the
11   decision. (Id. at 73.) The ALJ found that Plaintiff “does not have an impairment or
12   combination of impairments that meets or medically equals the severity of one of the listed
13   impairments in 20 CFR Part 404, Subpart P, Appendix 1.” (Id. at 68.) Next, the ALJ
14   calculated Plaintiff’s residual functional capacity (“RFC”):
15           [Plaintiff] has the [RFC] to lift and carry up to twenty pounds occasionally
             and ten pounds frequently; he can walk and/or stand for two hours in an eight-
16
             hour workday and sit for about six hours per eight-hour workday with normal
17           breaks; he is limited to occasional operation of foot controls bilaterally; he
             can never climb ladders, ropes, or scaffolds; he is limited to occasional
18           climbing of ramps and stairs, occasional balancing and occasional crawling,
19           but he can frequently stoop, crouch, and kneel; he is limited to frequent
             bilateral handling, fingering, and feeling; he can have only occasional
20           exposure to excessive vibration, pulmonary irritants such as fumes, odors,
21           dust, and gases, and occasional exposure to poorly ventilated areas; he cannot
             have any exposure to dangerous machinery or unprotected heights; and he
22           cannot drive on the job.
23   (Id. at 69.) Accordingly, the ALJ found that Plaintiff is unable to perform his past relevant
24   work as an operating engineer but could perform other jobs that exist in significant numbers
25   in the national economy. (Id. at 72.)
26   II.     LEGAL STANDARDS
27           In determining whether to reverse an ALJ’s decision, the district court reviews only
28   those issues raised by the party challenging the decision. See Lewis v. Apfel, 236 F.3d 503,


                                                 -2-
       Case 2:20-cv-00023-SPL Document 19 Filed 01/21/21 Page 3 of 7



 1   517 n.13 (9th Cir. 2001). The Court may set aside the Commissioner’s disability
 2   determination only if it is not supported by substantial evidence or is based on legal error.
 3   Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007). Substantial evidence is relevant evidence
 4   that a reasonable person might accept as adequate to support a conclusion considering the
 5   record as a whole. Id. To determine whether substantial evidence supports a decision, the
 6   Court must consider the record as a whole and may not affirm simply by isolating a
 7   “specific quantum of supporting evidence.” Id. Generally, “[w]here the evidence is
 8   susceptible to more than one rational interpretation, one of which supports the ALJ’s
 9   decision, the ALJ’s conclusion must be upheld.” Thomas v. Barnhart, 278 F.3d 947, 954
10   (9th Cir. 2002) (citations omitted).
11          To determine whether a claimant is disabled for purposes of the Act, the ALJ
12   follows a five-step process. 20 C.F.R. § 404.1520(a). The claimant bears the burden of
13   proof on the first four steps, but the burden shifts to the Commissioner at step five. Tackett
14   v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). At the first step, the ALJ determines whether
15   the claimant is presently engaging in substantial gainful activity. 20 C.F.R.
16   § 404.1520(a)(4)(i). At step two, the ALJ determines whether the claimant has a “severe”
17   medically determinable physical or mental impairment. 20 C.F.R. § 404.1520(a)(4)(ii). At
18   step three, the ALJ considers whether the claimant’s impairment or combination of
19   impairments meets or medically equals an impairment listed in Appendix 1 to Subpart P
20   of 20 C.F.R. Part 404. 20 C.F.R. § 404.1520(a)(4)(iii). If so, the claimant is automatically
21   found to be disabled. Id. At step four, the ALJ assesses the claimant’s RFC and determines
22   whether the claimant is still capable of performing past relevant work. 20 C.F.R.
23   § 404.1520(a)(4)(iv). If not, the ALJ proceeds to the fifth and final step, where she
24   determines whether the claimant can perform any other work in the national economy
25   based on the claimant’s RFC, age, education, and work experience. 20 C.F.R.
26   § 404.1520(a)(4)(v). If not, the claimant is disabled. Id.
27   III.   ANALYSIS
28          Plaintiff raises essentially a single issue for the Court’s consideration—that the ALJ


                                                  -3-
       Case 2:20-cv-00023-SPL Document 19 Filed 01/21/21 Page 4 of 7



 1   failed to properly evaluate the opinion of Plaintiff’s treating physician, Dr. Varuzhan
 2   Movsesyan. (Pl. Br. at 15–21.) Based on this error, Plaintiff further argues that the ALJ
 3   posed an incomplete hypothetical to the vocational expert (“VE”) and miscalculated
 4   Plaintiff’s RFC since neither the hypothetical nor Plainitff’s RFC included Dr.
 5   Movsesyan’s opined-to limitations. (Id. at 22–23.)
 6          For the following reasons, the Court rejects Plaintiff’s arguments and affirms the
 7   ALJ’s opinion. Although there is competing evidence, substantial evidence supports the
 8   ALJ’s evaluation of Dr. Movsesyan’s opinion. The ALJ correctly discounted Dr.
 9   Movsesyan’s opinion based on its inconsistency with Plaintiff’s medical records and its
10   reliance on Plaintiff’s subjective complaints. Therefore, the ALJ appropriately discounted
11   Dr. Movsesyan’s opined-to limitations in calculating Plaintiff’s RFC.
12          Dr. Movsesyan opined that due to Plaintiff’s symptoms he would: have significant
13   functional limitations; need to take regular unscheduled breaks; and likely be absent from
14   work more than three times per month due to his impairments or treatment. (R. at 448–52.)
15   According to the VE, if these limitations were included in Plaintiff’s RFC, he would be
16   unable to sustain employment. (Id. at 34.) The ALJ rejected Dr. Movsesyan’s opinion
17   because it was: (1) inconsistent with Dr. Movsesyan’s medical records; (2) inconsistent
18   with Plaintiff’s other medical records; and (3) relied on Plaintiff’s subjective complaints.
19          While “[t]he ALJ must consider all medical opinion evidence,” there is a hierarchy
20   among the sources of medical opinions. Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir.
21   2008). Those who have treated a claimant are treating physicians, those who examined but
22   did not treat the claimant are examining physicians, and those who neither examined nor
23   treated the claimant are nonexamining physicians. Lester v. Chater, 81 F.3d 821, 830 (9th
24   Cir. 1995). If a treating physician’s opinion is not given controlling weight, then the ALJ
25   must consider the relevant factors listed in 20 C.F.R. § 404.1527(c)(1)–(6) and determine
26   the appropriate weight to give the opinion. Orn, 495 F.3d at 632. If a treating physician’s
27   opinion is contradicted by another doctor’s opinion, the ALJ cannot reject the treating
28   physician’s opinion unless he provides specific and legitimate reasons that are based on


                                                 -4-
       Case 2:20-cv-00023-SPL Document 19 Filed 01/21/21 Page 5 of 7



 1   substantial evidence in the record.” Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir.
 2   2005).
 3            Here, substantial evidence supports the ALJ’s finding that Dr. Movsesyan’s opinion
 4   was undermined by Plaintiff’s medical records, including Dr. Movsesyan’s own treatment
 5   records. Although Plaintiff aptly identifies some medical evidence supporting Dr.
 6   Movsesyan’s opined-to limitations, substantial evidence is ultimately a very deferential
 7   standard of review. (Pl. Br. at 17–18); e.g., Valentine v. Comm’r of Soc. Sec., 574 F.3d 685,
 8   690 (9th Cir. 2009). Plaintiff identifies medical records that reveal Plaintiff experienced
 9   tenderness, numbness, and pain in the lower extremities and required injections for
10   treatment. (Pl. Br. at 17; R. at 264, 268–70.) Similarly, the ALJ found that Plaintiff’s
11   numbness in his lower extremities is supported by the record and found that “[t]his
12   condition would naturally limit [Plaintiff]’s ability to stand and/or walk for prolonged
13   periods.” (R. at 70.) Accordingly, the ALJ limited Plaintiff’s ability to stand and walk in
14   his RFC. (Id.) Substantial evidence supports the ALJ’s finding that Dr. Movsesyan’s
15   opinion—e.g., his opinion that Plaintiff can sit or stand/walk for less than one hour per
16   workday—was largely unsupported by the medical evidence. (Id. at 450.) Plaintiff claims
17   the ALJ cherry-picked the record to discredit Dr. Movsesyan’s opinion. (Pl. Br. at 18.)
18   Many records show evidence of the existence of some symptoms, but not to the magnitude
19   opined by Dr. Movsesyan. For example, several indicate that despite his symptoms,
20   Plaintiff walked with a normal gait, his physical examinations were normal besides
21   decreased sensation, and his pain responded well to medication. (Id. at 248, 312, 329, 332,
22   337, 389, 399, 412 489, 495.) Accordingly, the ALJ did not err by rejecting Dr.
23   Movsesyan’s based on its inconsistency with Plaintiff’s medical records.1
24            Further, the ALJ correctly rejected Dr. Movsesyan’s opinion based on its apparent
25   overreliance on Plaintiff’s subjective complaints. Specifically, the ALJ found that Dr.
26
27            The Court rejects Plaintiff’s argument that since the ALJ is not a doctor she is not
              1
     qualified to conclude that the evidence does not support Dr. Movsesyan’s opinion. (Pl. Br.
28   at 16.) The relevant regulations provide that ALJs must consider the medical evidence in
     evaluating medical opinions. 20 C.F.R. § 404.1527(c)(3), (4).

                                                 -5-
       Case 2:20-cv-00023-SPL Document 19 Filed 01/21/21 Page 6 of 7



 1   Movsesyan’s opinion that Plaintiff needs to constantly change positions was based solely
 2   on Plaintiff’s reports rather than objective evidence. (R. at 71–72, 448–52, 474.) This was
 3   a permissible basis for rejecting Dr. Movsesyan’s opinion since the ALJ also properly
 4   discounted Plaintiff’s symptom testimony, which Plaintiff does not challenge, and it is
 5   supported by substantial evidence. Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir.
 6   2001). The ALJ correctly noted that the opined-to limitation only appears in a single record
 7   that indicates Plaintiff requested the limitation in Dr. Movsesyan’s opinion. (R. at 474.)
 8   Plaintiff argues Dr. Movsesyan relied on objective testing in rendering the opinion and that
 9   the ALJ did not provide a basis for the conclusion that the opinion was based more on self-
10   reports than objective testing. (Pl. Br. at 19.) The Court disagrees. The ALJ identified the
11   unsupported aspects of Dr. Movsesyan’s opinion and identified specific evidence in the
12   record that supports her conclusion that the opinion should be discounted. Substantial
13   evidence supports the ALJ’s conclusion, and therefore she did not err.
14          Plaintiff also argues that the ALJ failed to give controlling weight to Dr.
15   Movsesyan’s opinion, or in the alternative, failed to properly weigh the opinion consistent
16   with the relevant factors. (Pl. Br. at 15, 19–21.) Again, the Court disagrees. The ALJ
17   provided specific and legitimate reasons supported by substantial evidence for affording
18   Dr. Movsesyan’s opinion little weight. ALJs are not required to afford controlling weight
19   to a treating source opinion. Tonapetyan, 242 F.3d at 1148. Further, the ALJ’s analysis
20   demonstrates that the ALJ appropriately considered Dr. Movsesyan’s treatment
21   relationship with Plaintiff and his medical expertise but rejected the opinion because it was
22   inconsistent with the medical evidence and was overly based on self-reports. Even if
23   another adjudicator would have weighed the evidence differently, the ALJ’s decision is
24   entitled to deference since it is supported by substantial evidence. Batson v. Comm’r of
25   Soc. Sec. Admin., 359 F.3d 1190, 1194 (9th Cir. 2004) (declaring that when competing
26   rational inferences can be drawn from the record, the ALJ’s decision should be upheld).
27          Finally, the Court rejects Plaintiff’s argument that the ALJ erred by failing to
28   include Dr. Movsesyan’s opined-to limitation in hypotheticals to the VE and in Plaintiff’s


                                                 -6-
       Case 2:20-cv-00023-SPL Document 19 Filed 01/21/21 Page 7 of 7



 1   RFC. But RFCs and hypotheticals to vocational experts need only contain those limitations
 2   that are supported by substantial evidence. See Hill v. Astrue. 698 F.3d 1153, 1161–62 (9th
 3   Cir. 2012); see also Robbins v. Soc. Sec. Admin., 466 F.3d 880, 886 (9th Cir. 2006). Since
 4   the ALJ properly rejected Dr. Movsesyan’s opinion and substantial evidence supported that
 5   rejection, the ALJ was not required to include his opined-to limitations in Plaintiff’s RFC
 6   or the hypotheticals posed to the VE.
 7   IV.    CONCLUSION
 8          Substantial evidence supports the ALJ’s nondisability determination. The ALJ
 9   correctly rejected Dr. Movsesyan’s opinion because it was inconsistent with Plaintiff’s
10   medical records and was overly reliant on self-reports. Accordingly, the ALJ was not
11   required to include Dr. Movsesyan’s opined-to limitations in Plaintiff’s RFC.
12          IT IS THEREFORE ORDERED affirming the November 9, 2018 decision of the
13   Administrative Law Judge (R. at 62–74), as upheld by the Appeals Council (R. at 1–6).
14          IT IS FURTHER ORDERED directing the Clerk to enter final judgment
15   consistent with this Order and close this case.
16          Dated this 20th day of January, 2021.
17
18                                                     Honorable Steven P. Logan
19                                                     United States District Judge

20
21
22
23
24
25
26
27
28


                                                 -7-
